Citation Nr: 1340274	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-11 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral cataracts. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from December 1945 to May 1966. 

This matter arises to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Later, the case was transferred to the San Diego, California, RO. 

In April 2011, the Board adjudicated other issues on appeal, but remanded the two remaining issues for development.  Since then, by administrative action of December 2011, VA found the Veteran to be incompetent for VA benefits purposes.  The Veteran has since designated a fiduciary to prosecute his claims, as shown on page 1 of this decision.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant through his fiduciary of any further action that is required.







REMAND

The claims files and Virtual VA files reflect that in April 2011 the Board remanded the case for an examination or examinations to determine the nature and etiology of the claimed disorders.  The claims files reflect that the Veteran failed to report for a scheduled examination in August 2013.  However, neither the claims files nor Virtual VA contains evidence that VA sent the Veteran's fiduciary, or the Veteran, a notice of the time and place of the examination.  

Under these circumstances, the examinations called for in the April 2011 Board remand instruction should be re-scheduled.  VA should ensure that the Veteran's fiduciary is properly notified of the time and place of the examination and a copy of the notice letter must be placed in the claims files, or in Virtual VA.  The Veteran and his fiduciary are hereby notified that failure to report for a scheduled VA examination, without good, cause may have adverse consequences on these claims.  38 C.F.R. § 3.655. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran's fiduciary and request information regarding any additional VA and/or private treatment records not already obtained.  Then, attempt to obtain such records based upon the information received.  If the search for any identified private treatment records is unsuccessful, the RO/AMC must notify the Veteran's fiduciary of this in accordance with 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e). 

2.  Then, schedule an appropriate examination to ascertain the etiology of hypertension.  The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  The VA examiner should address whether it is at least as likely as not (50 percent or greater probability) that any hypertension is etiologically related to the Veteran's military service, considering his assertions, as well as a documented in-service sinus-tachycardia condition. 

The examiner should offer a rationale or underlying reasoning for any opinion expressed.  

3.  VA must also schedule a VA examination by an ophthalmologist to ascertain whether either cataract condition might be characterized as a posterior subcapsular cataract.  The claims folders and Virtual VA must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth.  The examiner should offer a rationale or underlying reasoning for any opinion expressed.  The purpose of this examination is to determine whether the current cataracts are posterior subcapsular cataracts or a substantially similar medical condition.  

4.  If, and only if, posterior subcapsular cataracts (or a substantially similar condition) are found, the RO/AMC should forward this case for development in accordance with 38 C.F.R. § 3.311 ( b), (c), for a claimed "radiogenic disease," to include obtaining a radiation dosage estimate, and an opinion from VA's Under Secretary for Benefits. 

5.  The RO/AMC should then review the claims files and Virtual VA.  If any requested action has not been implemented, appropriate corrective action should be undertaken.  If the Veteran fails to report for any scheduled examination, a copy of any notice letter sent to the fiduciary notifying the Veteran of a scheduled VA examination must be associated with the claims folders.  

6.  Thereafter, the RO/AMC should re-adjudicate the claims for service connection for hypertension and bilateral cataracts.  If any benefit sought is not granted, a Supplemental Statement of the Case (SSOC) should be issued to the Veteran through his fiduciary.  They should be afforded an opportunity to respond before the case is returned to the Board. 

The Veteran and his fiduciary have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the Veteran until further notice; however, the Veteran and his fiduciary are advised that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



